MeCLENDON, Chief Justice.
Appeal from a judgment foreclosing deed of trust liens upon real estate. The facts are undisputed, and the only issue in the case is the correctness of the trial court’s refusal to sustain a plea of usury. It is conceded by all parties to the appeal that the case is ruled by the decision of this court in Walker v. Temple Trust Company, 60 S.W.(2d) 826, in the Supreme Court on writ of error granted, 80 S.W.(2d) 935.
Upon the authority of that case the trial court’s judgment is affirmed.
Affirmed.